EXHIBIT 99.1 CONTACTS: NEWS RELEASE Media Relations: Investor Relations: Norma F. Dunn Andre K. Walker 713-830-8883 713-830-8775 norma.dunn@calpine.com andrew@calpine.com CALPINE CORP. REPORTS FIRST QUARTER 2011 RESULTS, REAFFIRMS 2011 GUIDANCE Recent Achievements: · Generated 19.0 million MWh1 of electricity · Commenced commercial operation at York Energy Center, a 565 MW combined-cycle power plant in eastern Pennsylvania, three months early and under budget · Finalized terms of ten-year contract for one of our power plants in the Southeast · Successfully issued $1.3 billion Senior Secured Term Loan, refinancing higher-cost project debt while simplifying our capital structure · Launched marketing process to monetize value of two power plants First Quarter 2011 Financial Results: · $303 million of Adjusted EBITDA · $(21) million of Adjusted Recurring Free Cash Flow · $489 million of Commodity Margin · $297 million of Net Loss2 Reaffirming 2011 Full Year Guidance: · 2011 Adjusted EBITDA guidance of $1,700 - $1,800 million · 2011 Adjusted Recurring Free Cash Flow guidance of $440 - $540 million (HOUSTON, Texas) April 29, 2011 – Calpine Corporation (NYSE: CPN) today reported first quarter 2011 Adjusted EBITDA of $303 million, compared to $282 million in the prior year first quarter, and first quarter 2011 Adjusted Recurring Free Cash Flow of $(21) million, compared to $(13) million in the first quarter of 2010.Driven in large part by debt extinguishment costs and net losses on interest rate derivatives totaling $202 million, Net Loss2 for the quarter was $297 million, or $0.61 per diluted share, compared to a Net Loss2 of $47 million, or $0.10 per diluted share, in the 2010 period. “During the first quarter, we made steady progress on our initiatives to monetize our asset base, achieve financially disciplined growth and continue to improve our plants’ operating performance.If the merchant market is not fairly valuing our plants, we may monetize them by entering into long-term contracts or selling the plant.Toward that end, we have finalized the terms of a ten-year PPA for one of our power plants in the Southeast and we have commenced a marketing process for the sale of our Broad River and Mankato plants,” said Jack Fusco, Calpine’s President and Chief Executive Officer.“With respect to growth, we commenced commercial operation at the ork Energy Center in Pennsylvania, three months ahead of schedule and under budget, an accomplishment for which I commend our construction and operating teams. Operationally, our first quarter fleet-wide starting reliability reached a record high and we beat our target of a 2.5% forced outage factor.Unfortunately, we did experience operating issues during February’s extreme cold weather event in Texas, but our operations teams have since conducted root cause analyses and developed additional processes and 1 Includes generation from unconsolidated power plants and plants owned but not operated by Calpine. 2 Reported as net loss attributable to Calpine on our Consolidated Condensed Statements of Operations. Calpine Reports First Quarter 2011 Results April 29, 2011 Page 2 procedures to alleviate these concerns going forward.On costs, we continued to hold the line with our legacy fleet compared to the prior year first quarter, after having reduced our run rate by more than $100 million over the last two years.Finally, we refinanced $1.3 billion in project debt with a term loan, achieving a lower effective interest rate and with flexible covenants that align well with our bond debt.In summary, we made solid progress on our relentless march toward becoming the premier independent power company in the country.” SUMMARY OF FINANCIAL PERFORMANCE First Quarter Results Adjusted EBITDA for the first quarter of 2011 was $303 million compared to $282 million in the first quarter of 2010.The increase was primarily due to a $59 million improvement in Commodity Margin, to $489 million in the first quarter of 2011 from $430 million in the first quarter of 2010.The Commodity Margin increase was due in large part to our North and West segments, which increased by $83 million and $20 million, respectively.Commodity Margin in the North was favorably impacted by the acquisition of our Mid-Atlantic fleet, which closed on July 1, 2010, as well as by strong performance from our legacy plants in the region, which benefited from higher realized spark spreads.The West segment benefited from higher average hedge prices, favorable origination activities and higher renewable energy credit (REC) revenue from new contracts associated with our Geysers power plants.These increases were offset, in part, by a $40 million decrease in Commodity Margin from our Texas segment.Despite higher average hedge prices year-over-year, Commodity Margin in Texas declined primarily as a result of unplanned outages during an extreme cold weather event in early February 2011, as well as lower market heat rates associated with milder weather over the balance of the first quarter of 2011.In addition, Commodity Margin in our Texas segment was impacted by the sale of a 25% undivided interest in our Freestone Energy Center, which closed in December 2010. Offsetting the year-over-year increase in Commodity Margin, Adjusted EBITDA was negatively impacted by a $21 million decrease in Adjusted EBITDA from discontinued operations associated with the sale of our Colorado plants in December 2010.In addition, although plant operating expense3 increased by $15 million year-over-year, this increase was driven by the addition of our Mid-Atlantic plants in July 2010; consistent with our focus on efficiencies, plant operating expense3 for our legacy fleet was down slightly year-over-year.Sales, general and administrative expense4 remained comparable year-over-year, with the exception of a $10 million credit related to the reversal of a bad debt allowance in the first quarter of 2010 that did not recur in the current period. Net Loss2 was $297 million for the three months ended March 31, 2011, compared to a Net Loss2 of $47 million in the prior year period. As detailed in Table 1, Net Loss, As Adjusted, improved from $153 million in the first quarter of 2010 to $110 million in the first quarter of 2011. The improvement was primarily attributable to an increase in Commodity Margin, offset by increases in plant operating expense and sales, general and administrative expenses, as previously discussed.In addition, income tax expense decreased by $18 million in the first quarter of 2011 compared to the prior year period, after excluding the impact of a $76 million federal deferred income tax benefit recorded in the first quarter of 2011 associated with our election to consolidate our CCFC subsidiary for tax reporting purposes.This decrease is primarily the result of tax benefits from lower non-cash intraperiod tax allocations, partially offset by an increase in various state and foreign jurisdiction income tax expense. 3 Increase in plant operating expense excludes changes in major maintenance expense, stock-based compensation expense, non-cash loss on disposition of assets and acquisition-related costs.See the table titled “Consolidated Adjusted EBITDA Reconciliation” for the actual amounts of these items for the three months ended March 31, 2011 and 2010. 4 Increase in sales, general and administrative expense excludes changes in stock-based compensation and acquisition-related costs.See the table titled “Consolidated Adjusted EBITDA Reconciliation” for the actual amounts of these items for the three months ended March 31, 2011 and 2010. Calpine Reports First Quarter 2011 Results April 29, 2011 Page 3 Table 1: Summarized Consolidated Condensed Statements of Operations (Unaudited) ThreeMonthsEndedMarch 31, (in millions) Operating revenues $ $ Operating expenses (Income) from unconsolidated investments in power plants (9
